DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group 9 (claims 20, 37 and 43) and  RBP7 in the reply filed on 12/14/2021is acknowledged.  The traversal is on the ground(s) that the response asserts in view of the amendment to claim 20 the claims have unity of invention.  This is not found persuasive because as claims 11-18 are still drawn to a kit and detection of RBP7.  The teachings of Barnes as indicated in the restriction requirement demonstrate this lacks a special technical feature over the prior art and unity of invention.
Claims 11, 13-18, 21-24, 28, 45, 48-49 and 88 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/14/2021.
Priority
The  instant application was filed 04/03/2019 is a national stage entry of PCT/US17/54946 having an international filing date: 10/03/2017 and claims priority from provisional application 62403366, filed 10/03/2016.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 6240336, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 20 has been amended to recite, “b. comparing the presence of the panel of biomarkers in the biological sample obtained from the subject to a reference derived from one or more control samples to determine that the subject is at risk of blood brain barrier disruption; (2) administering tissue plasminogen activator ("tPA") to the subject determined to be at risk of blood brain barrier disruption.” While searching of the provisional application reveals tPA only twice and rTPA 11 times.  However, the teachings of the provisional application are limited to blood brain barrier disruptions due to ischemic stroke.  However, Obermeier (Nature Medicine (2013), volume 19, pages 1584-1596) teaches blood brain barrier dysfunction (disruption) can be caused by disorders including stroke, epilepsy, AD, familial ALS, Parkinson’s disease, MS, Natalizumab-PML with IRIS, NMO, primary or secondary CNS vasculitis, VZV vasculopathy, Cerebral malaria, Primary CNS lymphoma, Glioblastoma, PRES, TBI, 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/1/2019 is being considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claim 20 is objected to because of the following informalities:  	Claim 20 recites, “a.”  and “b.” MPEP 608.01(m) states: Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v.Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).
Claim 20 is objected to as it recites “RBP7” but does not recite the full terminology for the acronym (or abbreviation). Claims are more concise when the first time an acronym (or abbreviation) is presented the full terminology is also presented.  Finally an acronym (or abbreviation) may have alternative meanings to an artisan.
The preamble of claim 20 recites, “method.”  Claims are clearer and more concise when the preamble provides the intent or intended outcome of the claimed method.  The claim should be amended to indicate what the intent of the method is.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New Matter
Claim 20 has been amended to recite, “b. comparing the presence of the panel of biomarkers in the biological sample obtained from the subject to a reference derived from one or more control samples to determine that the subject is at risk of blood brain barrier disruption; (2) administering tissue plasminogen activator ("tPA") to the subject determined to be at risk of blood brain barrier disruption.” While searching of the provisional application recites tPA and rTPA.  However, the teachings of the provisional 
Written description
Claim 20 has been amended to recite, “A method comprising: (1) determining that a stroke subject is at risk of blood brain barrier disruption by: a. determining a presence of a panel of biomarkers in a biological sample obtained from a subject using an assay, wherein the subject is a subject suspected of having blood brain barrier disruption, wherein the panel of biomarkers comprises RBP7; and b. comparing the presence of the panel of biomarkers in the biological sample obtained from the subject to a reference derived from one or more control samples to determine that the subject is at risk of blood brain barrier disruption; (2) administering tissue plasminogen activator ("tPA") to the subject determined to be at risk of blood brain barrier disruption.”
Thus the claims encompass any biological sample from any subject of any species .  The claims encompass any biomarker, which encompasses RNA, DNA, protein, etc. that is correlated with any blood brain barrier disruption..
The specification teaches, “0031] The term "subject", "patient" or "individual" as used herein can encompass a mammal or a non-mammal.”  The specification teaches, “0039] In some cases, a biomarker can be present in a biological sample obtained or 
Further the specification teaches, “. [0033] The terms "biomarker" and "biomarkers" can be used interchangeably to refer to one or more biomolecules. In some cases, a biomarker can be a biomolecule associated with a disease. When associated with a disease, a biomarker can have a profile different under the disease condition compared to a non-disease condition. Biomarkers can be any class of biomolecules, including polynucleotides, polypeptides, carbohydrates and lipids. In some cases, a biomarker can be a polynucleotide. In some cases, a biomarker can be a polypeptide. A polynucleotide can be any type of nucleic acid molecule, including DNA, 
Thus the claims encompass a genus of any biological sample from any subject of any species and a genus of biomarkers comprising RBP7 from any species including RNA, DNA, proteins and fragments thereof for determining risk of any blood brain barrier disruption.

Obermeier (Nature Medicine (2013), volume 19, pages 1584-1596) teaches blood brain barrier dysfunction (disruption) can be caused by disorders including stroke, epilepsy, AD, familial ALS, Parkinson’s disease, MS, Natalizumab-PML with IRIS, NMO, primary or secondary CNS vasculitis, VZV vasculopathy, Cerebral malaria, Primary CNS lymphoma, Glioblastoma, PRES, TBI, migraine , diabetes, etc. (table 2).
The specification teaches, “0066] A non-ischemic stroke subject can have stroke-mimicking symptoms. Stroke-mimicking symptoms can include pain, headache, aphasia, apraxia, agnosia, amnesia, stupor, confusion, vertigo, coma, delirium, dementia, seizure, migraine insomnia, hypersomnia, sleep apnea, tremor, dyskinesia, paralysis, visual disturbances, diplopia, paresthesia, dysarthria, hemiplegia, hemianesthesia, and hemianopia. When a stroke-mimicking symptom is present in a subject that has not suffered a stroke, the symptoms can be referred to as "stroke 
Benner et al (Trends in Genetics (2001) volume 17, pages 414-418) teaches that, “Here, the ‘homology-implies-equivalency’ assumption is restricted to a subset of homologs that diverged in the most-recent common ancestor of the species sharing the homologs. This strategy is useful, of course. But it is likely to be far less general than is widely thought. Two species living in the same space, almost by axiom, cannot have identical strategies for survival. This, in turn, implies that two orthologous proteins might not contribute to fitness in exactly the same way in two species” (see page 414, 3rd column last full paragraph).  Benner specifically describes that although the leptin gene homologs have been found in mice and humans, their affect is different (see page 414, 3rd column last paragraph-3rd column page 415).  Benner specifically teaches that the leptin gene in mice plays a major role in obesity, but no such effect has been 
May et al (Science  (1988) volume 241, page 1441) teaches there are millions of known taxonomic species in each kingdom (table 3).  May further teaches there are at least 4,500 known mammalian species (table 3).
The art of Cheung et al (Nature Genetics, 2003, volume 33, pages 422-425) teaches that there is natural variation in gene expression among different individuals.  The reference teaches an assessment of natural variation of gene expression in lymphoblastoid cells in humans, and analyzes the variation of expression data among individuals and within individuals (replicates) p.422, last paragraph; Fig 1).  The data indicates that, for example, expression of ACTG2 in 35 individuals varied by a factor of 17; and that in expression of the 40 genes with the highest variance ratios, the highest and lowest values differed by a factor of 2.4 or greater (Fig 3).
Saito-Hisaminato et al. (DNA research (2002) volume 9, pages 35-45) teaches that gene expression is not predictable across different human tissues.
	The unpredictability of correlating gene expression level to any phenotypic quality is taught in the prior art of Wu (Journal of Pathology, 2001, volume 195, pages 53-65).  Wu teaches that gene expression data must be interpreted in the context of other biological knowledge, involving various types of 'post genomics' informatics, including gene networks, gene pathways, and gene ontologies (p.53, left col.).  The reference indicates that many factors may be influential to the outcome of data analysis, and teaches that expression data can be interpreted in many ways.  The conclusions that can be drawn from a given set of data depend heavily on the particular choice of data 
Kudryavtseva (Asian Journal of Pharmaceutics • Jan-Mar 2017 (Suppl) • 11 (1) | S183) teaches RBP7 is differentially expressed in clear cell renal carcinoma.
Woll (Physiol Genomics49: 653–658, 2017) teaches RB7 is differentially regaled in endothelium.
Greenbaum et al (Genome Biology 2003, volume 4, article 117, pages 1-8) teaches that protein and mRNA levels are not predictably correlated (see abstract).  Greenbaum teaches the same mRNA expression levels can be accompanied by up to 20 fold differences in protein levels (page 4, 1st column, 1st full paragraph).  Greenbaum et al further teaches there are 3 reasons for a lack of correlation between mRNA and protein levels.  First there is post-transcriptional regulation of protein synthesis.  Second, proteins have different half-lives than mRNA.  Third, there is a significant amount of error in the determination of protein and mRNA levels (see page 4, 2nd column, 1st full paragraph).  
Thus the claims encompass any biological sample from any subject of any species .  The claims encompass any biomarker, which encompasses RNA, DNA, protein, etc. that is correlated with any blood brain barrier disruption. The specification 
Claim 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
A method  of treating increase risk of blood brain barrier disruption in a human ischemic stroke patient comprising: (a) determining a presence of RBP7 mRNA biomarker in a blood sample obtained from the subject using an assay, and (b) comparing  RBP7 mRNA biomarkers in the blood sample obtained from the subject to a reference levels from control blood samples from healthy human subjects to determine that the subject has increased expression of RBP7 and  is at risk of blood brain barrier disruption; (2) administering tissue plasminogen activator ("tPA") to the subject determined to be at risk of blood brain barrier disruption.
, does not reasonably provide enablement for determining risk of any blood brain barrier disruption in any biological sample from any species by any comparison of RBP7 relative to any control sample.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors have been described by the court in re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

The nature of the invention and the breadth of the claims:
Claim 20 has been amended to recite, “A method comprising: (1) determining that a stroke subject is at risk of blood brain barrier disruption by: a. determining a presence of a panel of biomarkers in a biological sample obtained from a subject using an assay, wherein the subject is a subject suspected of having blood brain barrier disruption, wherein the panel of biomarkers comprises RBP7; and b. comparing the presence of the panel of biomarkers in the biological sample obtained from the subject to a reference derived from one or more control samples to determine that the subject is at risk of blood brain barrier disruption; (2) administering tissue plasminogen activator ("tPA") to the subject determined to be at risk of blood brain barrier disruption.”
Thus the claims encompass any biological sample from any subject of any species .  The claims encompass any biomarker, which encompasses RNA, DNA, protein, etc. that is correlated with any blood brain barrier disruption..
The amount of direction or guidance and the Presence and absence of working examples.
The specification teaches, “0031] The term "subject", "patient" or "individual" as used herein can encompass a mammal or a non-mammal.”  The specification teaches, 
Further the specification teaches, “. [0033] The terms "biomarker" and "biomarkers" can be used interchangeably to refer to one or more biomolecules. In some cases, a biomarker can be a biomolecule associated with a disease. When associated with a disease, a biomarker can have a profile different under the disease condition compared to a non-disease condition. Biomarkers can be any class of biomolecules, including polynucleotides, polypeptides, carbohydrates and lipids. In some cases, a biomarker can be a polynucleotide. In some cases, a biomarker can be a 
Thus the claims encompass a genus of any biological sample from any subject of any species and a genus of biomarkers comprising RBP7 from any species including 
The specification teaches, “0049] In some embodiments, after measuring a level of cell-free nucleic acids in a sample obtained from a subject, a level of cell-free nucleic acids in a sample can be compared to a reference. A reference can be a level of cell-free nucleic acids in a reference sample from any reference subject described in this disclosure, e.g., a healthy subject, stroke subject or a stroke mimic subject.”
The teachings of the specification of example 1 are limited to human acute ischemic stroke patients for patient selection.  Example 2 is MRI on human subjects.  Example 3 is blood collection of RNA.  Example 4 teaches RNA amplification and microarray analysis of RNA from human PBMC.  Example 5 teaches GAkNN analysis and teaches RBP7 is overexpressed relative to controls in PBMC.  Example 6 teaches functional classification enrichment analysis of PBMC RNA.  Example 7 is statistical analysis.  Example 8 teaches patient selection while blood collection and RNA extraction from blood.  Example 10 is RNA amplification and microarray analysis.  Example 11 teaches GAkNN analysis and teaches RBP7 is overexpressed relative to controls in PBMC.  Example 12 teaches functional classification enrichment analysis of PBMC RNA.  Example 13 is statistical analysis.
Presence and absence of working examples
The teachings of the specification are limited to detection of RBP7 mRNA in the blood of human subjects with ischemic stroke and controls.  The specification lacks any working examples in which any sample than human blood samples of ischemic stroke patients are used to detect RBP7 correlated with blood brain dysfunction.
The state of prior art and the predictability or unpredictability of the art:
MPEP2164.03 teaches, " The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.”
Obermeier (Nature Medicine (2013), volume 19, pages 1584-1596) teaches blood brain barrier dysfunction (disruption) can be caused by disorders including stroke, epilepsy, AD, familial ALS, Parkinson’s disease, MS, Natalizumab-PML with IRIS, NMO, primary or secondary CNS vasculitis, VZV vasculopathy, Cerebral malaria, Primary CNS lymphoma, Glioblastoma, PRES, TBI, migraine , diabetes, etc. (table 2).

Benner et al (Trends in Genetics (2001) volume 17, pages 414-418) teaches that, “Here, the ‘homology-implies-equivalency’ assumption is restricted to a subset of homologs that diverged in the most-recent common ancestor of the species sharing the homologs. This strategy is useful, of course. But it is likely to be far less general than is widely thought. Two species living in the same space, almost by axiom, cannot have rd column last full paragraph).  Benner specifically describes that although the leptin gene homologs have been found in mice and humans, their affect is different (see page 414, 3rd column last paragraph-3rd column page 415).  Benner specifically teaches that the leptin gene in mice plays a major role in obesity, but no such effect has been demonstrated in humans due perhaps to the different evolutionary forces.  Benner thus teaches that the activity and function of genes in different species is unpredictable.
May et al (Science  (1988) volume 241, page 1441) teaches there are millions of known taxonomic species in each kingdom (table 3).  May further teaches there are at least 4,500 known mammalian species (table 3).
The art of Cheung et al (Nature Genetics, 2003, volume 33, pages 422-425) teaches that there is natural variation in gene expression among different individuals.  The reference teaches an assessment of natural variation of gene expression in lymphoblastoid cells in humans, and analyzes the variation of expression data among individuals and within individuals (replicates) p.422, last paragraph; Fig 1).  The data indicates that, for example, expression of ACTG2 in 35 individuals varied by a factor of 17; and that in expression of the 40 genes with the highest variance ratios, the highest and lowest values differed by a factor of 2.4 or greater (Fig 3).
Saito-Hisaminato et al. (DNA research (2002) volume 9, pages 35-45) teaches that gene expression is not predictable across different human tissues.
	The unpredictability of correlating gene expression level to any phenotypic quality is taught in the prior art of Wu (Journal of Pathology, 2001, volume 195, pages 53-65).  
Kudryavtseva (Asian Journal of Pharmaceutics • Jan-Mar 2017 (Suppl) • 11 (1) | S183) teaches RBP7 is differentially expressed in clear cell renal carcinoma.
Woll (Physiol Genomics49: 653–658, 2017) teaches RB7 is differentially regaled in endothelium.
Greenbaum et al (Genome Biology 2003, volume 4, article 117, pages 1-8) teaches that protein and mRNA levels are not predictably correlated (see abstract).  Greenbaum teaches the same mRNA expression levels can be accompanied by up to 20 fold differences in protein levels (page 4, 1st column, 1st full paragraph).  Greenbaum et al further teaches there are 3 reasons for a lack of correlation between mRNA and protein levels.  First there is post-transcriptional regulation of protein synthesis.  nd column, 1st full paragraph).  
The level of skill in the art:
	The level of skill in the art is deemed to be high
Quantity of experimentation necessary:
In order to practice the invention as claimed, one would first have to establish that a predicative relationship exists between RBP7 presence or expression in any sample from any subject of any species and any blood brain barrier disruption or dysfunction.     Experimentation would be replete with unpredictable trial and error analysis because the teachings of the specification are limited to detection of RBP7 mRNA in blood samples. The art demonstrates genes have different functions in different subjects.  Further the art demonstrates genes are differentially expressed in different tissues.  Finally the art demonstrates RBP7 is differentially expressed in different phenotypes.  Thus one of skill in the art would have to recruit an enormous population of ethnically diverse patients of the recited diseases and disease-free controls and determine the association of the RBP7 expression relative to any control sample with BBB.  One of skill in the art would thus have to determine a predicative relationship exists between RBP7 presence or expression in any sample from any subject of any species and any blood brain barrier disruption or dysfunction
	Therefore, in light of the breadth of the claims, the lack of guidance in the specification, the high level of unpredictability in the associated technology, the nature of the invention, the negative teachings in the art, and the quantity of unpredictable 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20  is rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation and mental step without significantly more in the absence of a comparison that determines the subject is at risk of blood brain barrier disruption. The claim(s) recite(s) the abstract idea or mental step of comparing.  Further the claim has been amended to recite, “. comparing the presence of the panel of biomarkers in the biological sample obtained from the subject to a reference derived from one or more control samples to determine that the subject is at risk of blood brain barrier disruption “ which is a natural law or correlation.  This judicial exception is not integrated into a practical application because in the absence of a comparison that determines the subject is at risk of blood brain barrier disruption no treatment step is required. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because in the absence of a comparison that determines the subject is at risk of blood brain barrier disruption no treatment step is required.
Claim analysis
The instant claim 2 is directed towards A method comprising: (1) determining that a stroke subject is at risk of blood brain barrier disruption by: a. determining a presence 
The step is considered to be an active step requiring the analysis of a sample.
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract idea and law of nature or natural phenomena.  
With regards to claim 20, the claim recites, “comparing the presence of the panel of biomarkers in the biological sample obtained from the subject to a reference derived from one or more control samples to determine that the subject is at risk of blood brain 
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as in the absence of a deletion or under expression of the recited markers the claim requires no additional steps.
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No
With regards to claim 20 the claim requires a single active step of determining presence of biomarkers.  The specification teaches:
Example 3: Blood collection and RNA extraction. [00138] Peripheral whole blood samples were collected via PAXgene RNA tubes (Qiagen, Valencia, CA) and stored at -80°C until RNA extraction. Total RNA was extracted via the PreAnalytiX PAXgene blood RNA kit (Qiagen). Quantity and purity of isolated RNA was determined via spectrophotometry (NanoDrop, Thermo Scientific, Waltham, MA) and quality of RNA was confirmed by gel electrophoresis. 
Example 4: RNA amplification and microarray. [00139] RNA was amplified and biotinylated using the TotalPrep RNA amplification kit (Applied Biosystems, Grand Island, NY). The TotalPrep RNA amplification kit was employed to generate biotinylated, amplified RNA for hybridization to the arrays. The procedure consisted of reverse transcription with an oligo (dT) primer and a reverse transcriptase designed to produce higher yields of first strand cDNA. The cDNA underwent a second strand synthesis and clean up to become a template for in vitro transcription. The in vitro transcription resulted in biotin labeled antisense cRNA copies of each mRNA in a sample. [00140] Samples were hybridized to HumanRef-8 expression bead chips (Illumina, San Diego, CA) containing probes for transcripts originating from over 10,000 genes and scanned using the Illumina BeadStation. The expression beadchips are constructed by introducing oligonucleotide bearing 3-micron beads into microwells etched into the surface of a slide-sized silicon substrate. The beads self-assemble onto the beadchips resulting in an average of 30-fold redundancy of every full-length oligonucleotide. After random bead assembly, 29-mer address sequences present on each bead can be used to map the array, identifying the location of each bead..



	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barr (Dissertation, GENE EXPRESSION PROFILING IN HUMAN ACUTE ISCHEMIC STROKE (2009)).
While the claim requires the detection of biomarker panel comprising RBP7, the claim requires determination based on comparison of the panel of biomarkers.  Thus the broadest reasonable interpretation of the claim it requires detection of RBP7 presence, but does not require determining risk of BBB based solely on RBGP7 presence. 
Barr teaches, “The integrity of the BBB following ischemic stroke is dependent upon the patient’s medical history and subsequent comorbidities along with the mechanism, severity, and duration of ischemia. The cerebral ischemic response results in white blood cell invasion and the release of proteases, particularly matrix 
Barr teaches blood samples were obtained from acute ischemic cerebrovascular syndrome (acute ischemic stroke) or those who were non-stroke neurologically healthy control subjects” (page 64, last paragraph).  Barr teaches use of Illumina humanRef-8 v2 expression bead chips  for examination of gene expression (5.1.4, page 72).  Page 120 teaches 9 genes differentially expressed in stroke vs control.  Barr teaches gene expression associated with blood brain barrier disruption (7.4.3.1, page 149).  
Barr teaches RBP7 is differentially expressed in stroke patients relative to control (page 219, #267) and this is statistically significant on page 229, page 273.
Barr does not specifically teach treating a subject with tPA based on gene expression analysis including RBP7 for detection of blood brain barrier disruption.
Barr teaches, “ A rapid blood test to confirm the diagnosis of ischemic stroke would transform stroke care in the US and across the world. Most patients with acute stroke are not assessed by stroke-certified neurologists; especially in hospitals that are not primary stroke centers. Interpretation of CT scan and MRI images by non-neurologists is difficult and often leads to misdiagnosis, inappropriate use or non-use of rtPA, and clinical mismanagement.” (page 23, top)
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to treat subjects in which a panel of 
Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Steven Pohnert/Primary Examiner, Art Unit 1634